                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

 JOAN M. HEMBREE,                                    )
                                                     )
          Plaintiff,                                 )
                                                     )
 v.                                                  )   NO. 2:18-cv-00097
                                                     )
 THE OFFICE OF THE DISTRICT                          )
 ATTORNEY GENERAL FOR THE                            )
 13TH JUDICIAL DISTRICT OF                           )
 TENNESSEE, et al.,                                  )
                                                     )
          Defendants.                                )

                                 MEMORANDUM OPINION

         The Office of the District Attorney General for the 13th Judicial District of Tennessee

(“ODAG”) and District Attorney General Bryant C. Dunaway seek summary judgment on Joan

M. Hembree’s sole remaining claim challenging the termination of her employment under Title I

of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et. seq. The Motion

has been fully briefed. (Doc. No. 45, 46, and 47.)

         As a preliminary matter, Defendants have filed a Motion to Strike (Doc. No. 48) two

exhibits relied upon by Plaintiff to oppose Defendants’ motion for summary judgment:

(1) Hembree’s Letter to the Equal Employment Opportunity Commission (“EEOC”), (Doc. No.

45-3), and (2) the deposition of Terry Hembree, (Doc. No. 45-5). Defendants’ objection that

Plaintiff’s EEOC letter is not authentic under Fed. R. Evid. 901 is resolved because Hembree avers

that the letter was written by her, signed by her, and is based on her personal knowledge. (Doc.

No. 50-2.) Plaintiff’s letter is authenticated and admissible. Fed. R. Civ. P. 56(c)(2). Likewise,

Defendants’ motion to strike the deposition of Terry Hembree is without merit because having




      Case 2:18-cv-00097 Document 53 Filed 08/10/20 Page 1 of 11 PageID #: 635
worked as a criminal investigator in the ODAG, he has personal knowledge to support his

testimony. Defendants’ Motion to Strike will be denied.

                                  I. Material Undisputed Facts 1

       Since 2008, Hembree worked as a secretary at the ODAG. Her duties included greeting

visitors, answering the telephone, processing mail, copying, and transmitting discovery to

opposing counsel. (Doc. No. 46 ¶ 3.) In March 2017, her job duties expanded to include assisting

in the preparation of grand jury cases and indictments. (Id. at ¶ 12.)

       Hembree performed duties related to the grand jury from April through September 2017.

(Id. at ¶ 23.) During that period, she admits that she made mistakes that required correction by

assistant district attorney generals. For example, assistant district attorney generals Beth Willis,

Bret Gunn, and Victor Gernt had complaints with Hembree’s job performance, such as errors in

drafting indictments, inaccurate information, not providing discovery to the opposing counsel, and

not notifying officers to appear before the grand jury. (Id. ¶¶ 25, 20–33.) Plaintiff does not dispute

that these complaints were made about her work. (Id. ¶¶ 30–33.) But, she believes that no grand

jury session was missed or delayed due to her errors. (Id. ¶ 33.) Hembree consistently corrected

the errors when they were brought to her attention, (Id. ¶¶ 32–33), and acknowledges that it was

not the responsibility of the assistant district attorney generals to address her “repeated errors.”

(Id. ¶¶ 31–33.) Notwithstanding her errors, she complains that at no time prior to her termination

did Dunaway give her any feedback on her performance or any complaints from others. (Doc. No.

42-1, Dep. of Hembree at 124, 197–99.) When Dunaway did check in on her, Hembree believed

that she was doing good work. (Id. at 199; Doc. No. 46 ¶ 22.)




       1
        Consistent with the standard under Fed. R. Civ. P. 56 these facts are presented in the light
most favorable to Hembree.
                                                  2

   Case 2:18-cv-00097 Document 53 Filed 08/10/20 Page 2 of 11 PageID #: 636
       During her employment she experienced the effects of neuropathy. (Doc. No. 46 ¶ 16.)

Her symptoms consisted of difficulty walking, lack of balance, extreme headaches, blurry vision,

muscle weakness, body tremors, tightness, and tingling and numbness in her limbs. (Dep. of

Hembree at 16, 19–21.) While working she sometimes stumbled, kept her office lights dimmed,

and had a disability placard on her car. (Doc. No. 46 ¶¶ 18–19.) She shared with co-workers her

health issues, as well as her belief that she may have multiple sclerosis. (Id. ¶ 18.)

       Hembree was hesitant to talk to Dunaway because she believed he was a bully. (Id.) But

in January 2015 she talked to him about her “disability.” (Id. ¶¶ 17– 18.) Hembree describes the

one and only time she talked to Dunaway about her “disability” as follows:

               Q.      Did you go to the DA in January 2015.
               A.      I did.
               Q.      Okay. And how did you approach him?
               A.      I asked if -- if I could speak to him.
               Q.      All right. And do you recall when this was?
               A.      No, I do not.
               Q.      But you think it was in January 2015?
               A.      It was after -- it was after the holiday break. I was hoping
                       I would feel better.
               Q.      Okay. And what -- did he agree to speak with you?
               A.      Yes.
               Q.      All right. And what did -- where did the meeting take place?
               A.      In his office.
               Q.      And what did you talk about to him? What did you say to
                       him?
               A.      I told him that I was having difficulty walking.
               Q.      Okay.
               A.      And that I was afraid he would think it was -- I -- I’m
                       sorry, I lost that train of thought. . . . That’s pretty much
                       all that I can recall of that.

(Dep. of Hembree at 38–39.)

       Dunaway made the decision to end Hembree’s employment because of poor job

performance. (Doc. No. 42-3, Dep. of Dunaway at 73–75.) Hembree believes she was performing

her job duties as expected and never received any job evaluation or feedback. (Dep. of Hembree

                                                  3

   Case 2:18-cv-00097 Document 53 Filed 08/10/20 Page 3 of 11 PageID #: 637
at 124, 197–99; Doc. No. 46 ¶¶ 22, 38.) When Dunaway made that decision, he denies having any

knowledge that Hembree had a disability. (Doc. No. 46 ¶ 43.).

                                       II. Legal Standard

       The Court will grant summary judgment to a moving party when “there is no genuine

dispute as to any material fact” and the moving party is “entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “A genuine dispute of material fact exists ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Peffer v. Stephens, 880 F.3d 256,

262 (6th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The

Court “must ultimately decide ‘whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.’”

Burgess v. Fischer, 735 F.3d 462, 471 (6th Cir. 2013) (quoting Anderson, 477 U.S. at 251–52). In

doing so, the Court “draw[s] all reasonable inferences in the light most favorable to the non-

moving party.” Davis v. Gallagher, 951 F.3d 743, 747 (6th Cir. 2020) (citing Anderson, 477 U.S.

at 251–52).

                                          III. Analysis

       Without any direct evidence of intentional discrimination by Defendants, Plaintiff

Hembree relies on the familiar indirect method applying the McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973), burden-shifting framework. This requires that Hembree first establish a

prima facie case of discrimination, then the burden shifts to the defendant to articulate some

legitimate, nondiscriminatory reason for its actions. Talley v. Family Dollar Stores of Ohio, Inc.,

542 F.3d 1099, 1105 (6th Cir. 2008). If the defendant does so, the burden then shifts back to the

plaintiff to “introduce evidence showing that the proffered explanation is pretextual.” Ferrari v.

Ford Motor Co., 826 F.3d 885, 892 (6th Cir. 2016) (internal quotations omitted).



                                                 4

   Case 2:18-cv-00097 Document 53 Filed 08/10/20 Page 4 of 11 PageID #: 638
       The five elements a plaintiff must show to make out a prima facie case of disability

discrimination under the ADA are that: “1) he or she is disabled; 2) otherwise qualified for the

position, with or without reasonable accommodation; 3) suffered an adverse employment decision;

4) the employer knew or had reason to know of the plaintiff’s disability; and 5) the position

remained open while the employer sought other applicants or the disabled individual was

replaced.” Whitfield v. Tennessee, 639 F.3d 253, 259 (6th Cir. 2011). Here, it is not disputed that

Hembree was disabled, suffered an adverse employment decision when she was terminated, and

was replaced by another applicant. (Doc. Nos. 41 at 7, 9; 46 ¶ 38.)

       Defendants argue that Hembree was not qualified because she “could not handle” the tasks

asked of her in the secretary position and made many errors. (Doc. No. 41 at 10.) However, this

relies upon the Defendants’ proffered legitimate reason for terminating her employment. “[W]hen

assessing whether a plaintiff has met her employer’s legitimate expectations at the prima facie

stage of a termination case, a court must examine plaintiff’s evidence independent of the

nondiscriminatory reason ‘produced’ by the defense as its reason for terminating plaintiff.” Cline

v. Catholic Diocese of Toledo, 206 F.3d 651, 660–61 (6th Cir. 2000). This ensures that the prima

facie stage remains distinct from the later stages of the burden-shifting when the defendant’s non-

discriminatory reason for the termination is considered. Id.; Cicero v. Borg-Warner Auto., Inc.,

280 F.3d 579, 585 (6th Cir. 2002).

       A reasonable jury could find that Hembree satisfied her burden of showing that she was

qualified to perform the secretary position because Dunaway in fact appointed her to that position

and assigned her job duties. (Doc. No. 46 ¶ 12.) Moreover, she held the secretary position for

several years. (Id. ¶ 1.) This also shows she had the skills required of the position. The record




                                                5

   Case 2:18-cv-00097 Document 53 Filed 08/10/20 Page 5 of 11 PageID #: 639
sufficiently proves that Hembree was qualified for purposes of her prima facie case on summary

judgment.

        However, the record does not permit a factual inference that Dunaway had knowledge of

Hembree’s disability. A disability under the ADA is defined as a physical or mental impairment

that substantially limits major life activities; a person with a history or record of such impairment;

or a person perceived by others as having such an impairment. 42 U.S.C. § 12102(1). Hembree

asserts that she has an actual disability. (Doc. No. 17 ¶¶ 43, 54.) There are no arguments by her

based on the alternative ways to establish a disability. At trial, the burden of proof and persuasion

is on Hembree to establish that Dunaway had knowledge of her actual disability. Talley, 542 F.3d

at 1105.

        The record establishes that Dunaway denies any knowledge of Hembree’s disability until

after the termination decision. (Dep. of Dunaway at 66–68; Doc. No. 46 ¶ 43.) To prove that

Dunaway had knowledge of her disability, Hembree offers that she spoke to Dunaway only once

about her health. (Doc. No. 46 ¶ 17.) In January 2015, she told him that she was having “difficulty”

walking. (Dep. of Hembree at 38–39.) Likewise, she told co-workers that she was “embarrassed

about how she was stumbling and losing her balance” in the office. (Doc. No. 46 ¶ 18.) Even if

true, trouble walking is not a disability but at best a lesser constraint on a major life activity. Penny

v. United Parcel Serv., 128 F.3d 408, 415–16 (6th Cir. 1997) (“moderate difficulty or pain

experienced while walking does not rise to the level of a disability” and is not “sufficient as a

matter of law to establish a substantial limitation on the major life activity of walking”); Curtis v.

Humana Military Healthcare Servs., Inc., 448 F. App’x 578, 581 (6th Cir. 2011) (finding no

disability from moderate difficulty walking and trouble balancing due to neuropathy); 26 C.F.R.

§ 1630.2(j).



                                                   6

   Case 2:18-cv-00097 Document 53 Filed 08/10/20 Page 6 of 11 PageID #: 640
       There is no evidence that Hembree ever told Dunaway that she had neuropathy, or that her

problems walking was a symptom of neuropathy. Knowledge of an employee’s impairment or

symptom may put an employer on notice that the employee is disabled if the “symptoms are severe

enough to alert [the employer], giving [the employer] either knowledge or some generalized notion

of the disability.” Yarberry v. Gregg Appliances, Inc., 625 F. App’x 729, 737 (6th Cir. 2015)

(internal quotations omitted). But, the employer’s “mere knowledge of a symptom is insufficient

when there is no evidence that the [employer] also knew that the symptom was associated with a

disabling condition.” Fisher v. Trinova Corp., No. 96-3918, 1998 WL 774111, at *4 (6th Cir. Oct.

13, 1998); see Tennial v. United Parcel Serv., Inc., 840 F.3d 292, 306 (6th Cir. 2016)

(decisionmaker must be aware of the “specifics of an employee’s disabilities or restrictions”).

       Hembree has presented evidence that Dunaway knew she had trouble walking. He may

have also seen that she had a handicap placard on her car and sometimes dimmed the lights in her

office. (Doc. No. 46 ¶ 18.) But that evidence does not inform him that she has a disability. With

Dunaway “unaware that such a disability existed, it [is] impossible for [the termination] decision

to have been based, even in part, on [Hembree’s] disability.” Raytheon Co. v. Hernandez, 540 U.S.

44, 55 n.7 (2003); see Tennial, 840 F.3d at 306 (“An employee cannot be subject to an adverse

employment action based on [her] disability unless the individual decisionmaker responsible for

[the adverse action] has knowledge of that disability.”).

       Hembree’s reliance on evidence that her coworkers saw her lose balance around the office

and that she told at least two co-workers that she may have multiple sclerosis, (Doc. No. 46 ¶ 18),

does not help her prove that Dunaway had knowledge of her alleged disability. First, there is no

proof that any co-worker said anything to Dunaway about Hembree’s disability. Second, there is

no proof that any co-worker in fact believed Hembree had a disability. Third, even if co-workers



                                                 7

   Case 2:18-cv-00097 Document 53 Filed 08/10/20 Page 7 of 11 PageID #: 641
made that inference, at best, it would be their perception of a disability that is not connected to her

termination by Dunaway. Hembree has not shown any proof sufficient for a reasonable jury to

find that Dunaway knew of her actual disability, or should have known, when he terminated her

employment. On this basis alone the Court will grant Defendants’ motion for summary judgment.

       Even had Hembree established a prima facie case, her ADA claim would also fail because

Defendants have offered a legitimate non-discriminatory reason for its decision to terminate her

employment that she has not shown to be pretextual. Defendants have presented admissible

evidence that Hembree’s employment was terminated because of poor job performance. (Doc. No.

46 ¶¶ 38–40.) There is objective proof to support this reason from Plaintiff’s admissions and the

complaints about her work by several assistant district attorney generals. (Id. ¶¶ 23–25, 31–33,

40.) “Poor performance is a legitimate, nondiscriminatory reason for terminating a person’s

employment.” Imwalle v. Reliance Med. Prod., Inc., 515 F.3d 531, 546 (6th Cir. 2008). The burden

thus returns to the Plaintiff to “introduce evidence showing that [Defendants’] proffered

explanation is pretextual.” Ferrari, 826 F.3d at 895 (quoting Monette, 90 F.3d at 1186). A plaintiff

can prove pretext if the legitimate non-discriminating reason: (1) has no basis in fact, (2) did not

actually motivate the employer’s action, or (3) is insufficient to motivate the employer’s action.

Id. Hembree relies upon the first and third ways to prove pretext.

       Hembree’s pretext argument singles out six of the reasons Dunaway cited as poor job

performance because she believes there is no factual basis or that they are insufficient to justify

termination. (Doc. No. 45 at 15–18.) She then ties them together to argue that Dunaway should

have given her more training, more time to perform her job duties satisfactorily, and/or relieved

her of other job duties so she could have performed as he expected. (Id. at 17–19.) Her arguments

have several problems on this record. First, Hembree has admitted repeatedly that she in fact



                                                  8

   Case 2:18-cv-00097 Document 53 Filed 08/10/20 Page 8 of 11 PageID #: 642
“made some mistakes,” (Doc. No. 46 ¶ 23), and that several assistant district attorney generals in

fact “corrected some errors on the indictments” that she prepared. (Id. ¶¶ 25, 31–33). She

acknowledges that her errors were corrected. (Id. ¶ 25.) There is other evidence of Hembree’s

typos and other work-related errors, too. (E.g., Doc. No. 42-5, Dep. of Willis at 13–14; Doc. No.

42-7, Depo. of Gernt at 11–14.) Second, she admits that there was at least one occasion that she

did not properly notify officers to attend a grand jury session and at least one time that a grand jury

file was missing. (Doc. No. 46 ¶¶ 26–27.) Third, she has disputed, with admissible evidence,

whether her reading newspapers and Facebook during work hours was work related activity and

whether she in fact had notice of a mandatory office meeting. This creates a disputed issue of fact,

but it is materially insufficient to preclude summary judgment based on other evidence. Anderson,

477 U.S. at 248 (“Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment.”). Fourth, she offers her

view, unadorned by citation to Dunaway, that his management style was deficient because she

needed more time, resources, relief from other job duties, help from others, and not moving her

office to perform as he expected. Yet, she identifies no similarly situated employee who received

the benefits she demands or other accommodations to meet Dunaway’s job expectations. See

Tysinger v. Police Dep’t of City of Zanesville, 463 F.3d 569, 573 (6th Cir. 2006) (evidence of

comparable employees receiving more favorable treatment “may give rise to an inference that”

discrimination “was the reason for the less favorable treatment”); Johnson v. Kroger Co., 319 F.3d

858, 866 (6th Cir. 2003) (internal quotations omitted) (stating that the third way of showing pretext

generally “consists of evidence that other employees . . . were not fired even though they engaged

in substantially identical conduct”).




                                                  9

   Case 2:18-cv-00097 Document 53 Filed 08/10/20 Page 9 of 11 PageID #: 643
       Hembree’s pretext argument is an invitation to the Court to act as a super-personnel

department over Dunaway. This Court will decline that invitation consistent with the declination

of other courts that have uniformly held that such is not the role of the Court. See George v.

Youngstown State Univ., ___ F.3d ___, 2020 WL 4035164, at *11 (6th Cir. 2020) (quoting Lee v.

City of Columbus, Ohio, 636 F.3d 245, 258 (6th Cir. 2011)) (“federal courts cannot ‘act as super

personnel departments’”); Bender v. Hecht’s Dep’t Stores, 455 F.3d 612, 627 (6th Cir. 2006)

(holding that courts do not sit as a “‘super personnel department,’ overseeing and second guessing

employers’ business decisions”); Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 462 (6th Cir.

2004) (same); Smith v. Leggett Wire Co., 220 F.3d 752, 763 (6th Cir. 2000) (same).

       Having carefully reviewed Hembree’s opposition to summary judgment based on the legal

arguments and evidence presented, the Court simply finds no basis to infer that Dunaway’s

decision to terminate her on the standards he applied were rooted in invidious discrimination based

on her alleged disability. Dunaway’s termination was grounded in his honest belief, perhaps

mistaken, but not discriminatory, that Hembree had not adequately performed her job. As the

Sixth Circuit has stated, “as long as the employer honestly believed the reason it gave for its

employment action, an employee is not able to establish pretext even if the employer’s reason is

ultimately found to be mistaken.” Ferrari, 826 F.3d at 895. When an employer “reasonably and

honestly relies on particularized facts in making an employment decision, it is entitled to summary

judgment on pretext even if its conclusion is later shown to be ‘mistaken, foolish, trivial, or

baseless.’” Chen v. Dow Chem. Co., 580 F.3d 394, 401 (6th Cir. 2009) (quoting Clay v. United

Parcel Serv., Inc., 501 F.3d 695, 713–15 (6th Cir. 2007); In re Lewis, 845 F.2d 624, 633 (6th Cir.

1988) (to show that the business judgment was pretextual, the employee most show the judgment

was “so ridden with error that defendant could not honestly have relied upon it”). Hembree’s



                                                10

  Case 2:18-cv-00097 Document 53 Filed 08/10/20 Page 10 of 11 PageID #: 644
disagreement with Defendants’ honest business judgment regarding her work does not create

sufficient evidence of pretext in the face of the substantial evidence that Defendants had a

reasonable basis to be dissatisfied. Majewski v. Automatic Data Processing, Inc., 274 F.3d 1106,

1116 (6th Cir. 2001). Summary judgment is required.

       An appropriate order will enter.



                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                              11

  Case 2:18-cv-00097 Document 53 Filed 08/10/20 Page 11 of 11 PageID #: 645
